 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ETUATE SEKONA,                                    No. 2:16-CV-0517-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    F. CUSTINO, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for appointment of a Tongan

19   interpreter at his deposition (Doc. 106). Defendants oppose plaintiff’s motion, indicating the

20   request is moot because plaintiff’s deposition has been completed with a Tongan interpreter

21   present. Because plaintiff’s request is moot, the motion is denied.

22                  IT IS SO ORDERED.

23

24   Dated: March 26, 2019
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
